Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed September 21, 2022. Claims 1, 3, 10-12, 15, 17, and 19-20 have been amended. Claims 21-22 are newly added. Claims 1-22 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  It appears the use of a colon was intended at the end of limitation “generating a set of training data for the machine learning model by;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vennam et al. (US 2019/0386949 A1), in view of Roller et al. (US 2019/0140995 A1).

With respect to claim 1, Vennam discloses a method for data processing, comprising:  
detecting, using a data stream connection, that a new message is transmitted to  a first user associated with a first user identifier and by a second user associated with a  second user identifier ([0005] and [0019], organizer sends email or text message to invitees; device associated with first user and identification of second users); 
determining that the new message is an objection candidate based at least in  part on applying one or more pre-processing rules to the new message ([0019], [0021], and [0038], where invitee may send a message of decline such as “I can’t make it”…); 
accessing a parent message of the new message based at least in part on determining that the new message is the objection candidate ([0037]-[0038], identifying beginning of an email thread as a question message); 
processing the new message and the parent message using a machine learning model that is configured to classify objection messages ([0037]-[0038], using natural language to parse message text and classification model to classify messages);  
identifying that the new message is classified as an objection message based at least in part on processing the new message and the parent message using the machine learning model ([0037]-[0040], determine that a response message is a negative response to the query message); and 
storing an objection classification identifier in association with the new  message based at least in part on the identifying ([0028], response messages are stored locally);
 Vennam does not explicitly disclose wherein an objection message classification associated with the new message indicates a type of objection and an action associated with the new message; and
the objection classification identifier corresponding to the type of objection and the action;
However, Roller discloses wherein an objection message classification associated with the new message indicates a type of objection and an action associated with the new message (Abstract, [0015], [0030], classifying a message based on extracted metadata and asscociating an action with the message); and
the objection classification identifier corresponding to the type of objection and the action (Abstract, [0015], [0030], classifying a message based on extracted metadata and asscociating an action with the message);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Vennam with the teachings of Roller and classify a new message to indicate type and action of message, in order to determine an appropriate action to implement based on a received message.
With respect to claim 2, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses applying the one or more pre-processing rules comprises: 
identifying that the second user identifier is associated with an external source ([0025]-[0026], where first and second users may not work for the same company and email formatting needs to occur). 
With respect to claim 3, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses applying the one or more pre-processing rules comprises: 
determining whether the new message includes a string from a predefined list of strings, wherein the predefined list of strings are associated with the objection messages ([0039] and [0052], textual content is interpreted as a decline response using a natural language classifier). 
With respect to claim 4, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses identifying that the new message is classified as the objection message comprises:
generating, by the machine learning model, a confidence score corresponding to each of a plurality of objection message categories ([0042], tone of message is analyzed and given a representative score to indicate response is negative response). 
With respect to claim 5, the combination of Vennam Roller discloses the method of claim 4, wherein Vennam discloses the method further comprising: 
identifying that the new message corresponds to one or more of the plurality of objection message categories based at least in part on the confidence score corresponding to each of the plurality of objection message categories ([0042]). 
With respect to claim 6, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses the method further comprising: 
identifying one or more actions based at least in part on identifying that the new message is classified as the objection message ([0021], identifying action items associated with response message such as car-pick or bringing food or children..). 
With respect to claim 7, the combination of Vennam Roller discloses the method of claim 6, wherein Vennam discloses the method further comprising: 
transmitting an indication of the one or more actions to a client system associated with the first user identifier based at least in part on identifying the one or more actions ([0021] and [0058]). 
With respect to claim 8, the combination of Vennam Roller discloses the method of claim 6, wherein Vennam discloses the method further comprising: 
performing the one or more actions based at least in part on identifying the one or more actions ([0021] and [0058]-[0059]). 
With respect to claim 9, the combination of Vennam Roller discloses the method of claim 8, wherein Vennam discloses the method further comprising: 
performing the one or more actions comprises transmitting an email, generating an email for the first user identifier, identifying data, removing the second user identifier from a list of user identifiers, or a combination thereof ([0026], where sending or receipt of messages may be down via an email server). 
With respect to claim 10, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses processing the new message and the parent message using the machine learning model comprises: 
featurizing the new message and the parent message in accordance with the machine learning model, wherein the new message classified as the objection message based at least in part on the featurized new message and the parent message ([0044], extracting keywords from messages and inputting training feature data in a classification model). 
With respect to claim 11, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses the method further comprising: 
generating a set of training data for the machine learning model by; 
pre-processing a corpus of message data using the one or more pre-processing rules to identify a set of objection candidate messages ([0005], using natural language processing to automatically identify keywords in a message); 
accessing the parent message for each objection candidate message of the set of objection candidate messages ([0005]); and
generating the set of training data including a set of objection-parent pairs comprising each objection candidate message and a corresponding parent message ([0028] and [0039], building a model using historical messages and its responses).
With respect to claim 12, the combination of Vennam Roller discloses the method of claim 11, wherein Vennam discloses the method further comprising:
identifying a label for each objection-parent pair of the set of objection-parent pairs, wherein the label indicates whether an objection-parent pair indicates that an objection candidate message of the objection-parent pair corresponds to the objection message classification ([0028] and [0039]).
With respect to claim 13, the combination of Vennam Roller discloses the method of claim 12, wherein Vennam discloses the label comprises a probabilistic label identified using a generative model ([0045] and [0047]).
With respect to claim 14, the combination of Vennam Roller discloses the method of claim 1, wherein Vennam discloses identifying, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier, the message thread representing a plurality of messages transmitted between the first user and the second user ([0028] and [0034], historical threads of sent and received messages are stored).
	With respect to claim(s) 15-20, the apparatus and non-transitory medium of claim(s) 15-20 does/do not limit or further define over the method of claim(s) 1-4. The limitations of claim(s) 15-20 is/are essentially similar to the limitations of claim(s) 1-4. Therefore, claim(s) 15-20 is/are rejected for the same reasons as claim(s) 1-4. Please see rejection above.	
With respect to claim 22, the combination of Vennam Roller discloses the method of claim 6, wherein Roller further discloses identifying the one or more actions comprises:
identifying the one or more actions based at least in part on identifying the type of objection associated with the new message, wherein the type of objection is associated with the one or more actions (Abstract, [0015], and [0030]).

	Allowable Subject Matter
Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        October 28, 2022